Case 1:18-cv-10225-MLW Document 503-2 Filed 03/25/20 Page 1 of 2

AFFIDAVIT OF SHERIFF JOSEPH D. McDONALD, JR.
I, Joseph D. McDonald, Jr., depose and state the following of my own knowledge:

. Iam the Sheriff of Plymouth County. I have held that office since January of
2005. Prior to my election, I was an attorney in private practice and then an
assistant district attorney. I have been an attorney since 1991.

. The primary mission of the Sheriff's Department is the operation of the Plymouth
County Correctional Facility. The safety of the persons committed to the
Department’s care and custody, the staff, and the public is of paramount
importance.

. The Department takes very seriously its obligation to provide proper medical care
to the inmates at the Facility. The Department maintains a full-time medical staff
which is on duty 24-7. The Department contracts with a vendor to provide an on-
site physician. Additionally, the Department has contacts with hospitals
throughout the greater Boston area to provide specialty or advanced care as
needed. Beth Israel Deaconess Plymouth community hospital is located within
one mile of the Facility.

. The Department has taken special precautions to protect inmates and staff from
exposure to the Coronavirus. These precautions include:

a. Beginning in February, the Department enhanced its inmate intake
procedure to obtain additional information about travel and exposure to
illness.

b. The Department has adopted treatment and detection practices consistent
with guidelines from the Center for Disease Controls (“CDC”) and
Department of Public Health (““DPH”). The Department’s health services
administrator is in frequent contact with DPH and consults them on the
challenges facing the Department.

c. The Department suspended visits by friends, families, and volunteers. To
assist with the transition, the Department arranged with its telephone
vendors to provide two free calls per week.

d. The Department restricted attorney visits to non-contact. The Department
disabled monitoring and recording functions for visit phones.

e. The Department has kept non-essential staff from entering the Facility,
consistent with the governor’s order for executive staff.

f. The Department has ceased inmate assignments to the farm operation,
community work crew, and other work details outside the Facility.
Case 1:18-cv-10225-MLW Document 503-2 Filed 03/25/20 Page 2 of 2

g. The Department has eliminated unnecessary movement within the
Facility.

h. The Department established a housing unit for newly admitted inmates
and inmates who leave and return to the Facility, to monitor for signs and
symptoms of the virus. Inmates remain in the unit until they clear the
incubation period.

i. The Department has worked with Trial Court officials to limit travel
outside the Facility by conducting hearings by videoconference and
telephone. This greatly has reduced travel to and from the Facility and
resulting potential exposure.

j. The Department has changed recreation and meal schedules to provide
more space in the dayrooms.

k. The Department maintains an aggressive cleaning schedule for the
housing units and conducts daily sanitation of transportation vans.

1. The Department has educated staff and inmates on sanitation practices and
proper social distancing.

5. Currently, the Facility is well below maximum capacity. This has afforded the
Department flexibility in making housing assignments which provide more space
for the inmates.

Signed under the pains and penalties of perjury this 25" Day of March, 2020,
, () | r fo gr

i | A, | f

/ yr 7 Y K Lf ly i]

Joseph D. McDonald, Jr.
Sheriff

 
